Title: To James Madison from Richard Harrison, 27 June 1803
From: Harrison, Richard
To: Madison, James


Sir
Treasury Department Auditors Office June 27. 1803
As the Accounts of Mr. Eaton, late Consul at Tunis, are the first of the kind that have been presented for examination at the Treasury, it appears necessary, before I proceed to adjust them, that the principles of settlement should be fixed by you. To this end I have the honor herewith to submit a detailed statement of all his charges, which, in order that you may have a more distinct view of their nature, I have distributed or classed under fourteen different heads. The leading points on which I more particularly wish to be instructed are the following.

1st.The time for which Salary is to be allowed, and at what rate.
2d.What kind of expenditures, generally, are to be considered as authorized & in themselves proper.
3d.Whether, according to the general rule of settlement at the Treasury, Vouchers are to be required for every charge; or if not in what particular cases they may be dispensed with.
4th.Whether the Stores & Merchandize Shipped for Tunis from the United States & England are to be considered as already accounted for, or whether they are to form a debit against the Agent.

I have the honor to be, with sentiments of perfect respect, Sir Yr. obedt hble Servt
R. Harrison
 

   
   RC (DNA: RG 59, ML). Docketed by Wagner with the notation: “Mr. Eaton’s accounts.” Enclosure not found.


